Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The substitute specification filed 10-3-18 has been approved for entry by the examiner.
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lines 16-17 ambiguously refers to "the circumferential main groove".  In claim 1 lines 16-17, it is suggested to change "the circumferential main groove" to --a circumferential main groove--.

	In claim 1 line 20, there is no strict antecedent basis for "the plurality of small blocks".  In claim 1, it is suggested to (1) on line 18 change "three or more" to --a plurality of-- and (2) on line 19, after "narrow groove," insert --the plurality of small blocks comprising three or more small blocks--.
	Claim 1 line 21 ambiguously refers to "the small block".  In claim 1 line 21, it is suggested to change "the small block" to --a small block--.
5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Iga
7)	Claims 1-8, 10-14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iga (US 2019/0092102).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  8-30-17.  US 2019/0092102 has an effectively filed date of 8-31-16.

The claimed tire is anticipated by Iga's tire.  See FIGURES 1-2 and 7-8 and description thereof.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Suzuki
8)	Claims 1-8, 10-14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (US 2019/0118581).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Without the translation of applicant's foreign priority application, the earliest filing date to which claims 1-19 are entitled is 8-30-17.  US 2019/0118581 has an effectively filed date of 8-31-16.


The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Nonaka
9)	Claims 1-6, 10-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (US D556,671) in view of at least one of Iga (US 2019/0092102), Suzuki (US 2019/0118581), Japan 021 (JP 08-040021) and Japan 812 (JP 2005-153812).
	Nonaka discloses a tread portion of a tire [title] comprising a directional tread pattern comprising blocks separated by circumferential grooves and lateral grooves (lug grooves) [FIGURES 1-7].  Each block is illustrated as having a both end open circumferential sipe (circumferential narrow groove) and a both end open lateral sipe 

    PNG
    media_image1.png
    217
    425
    media_image1.png
    Greyscale

An enlargement of one of Nonaka's central blocks is provided below:

    PNG
    media_image2.png
    346
    289
    media_image2.png
    Greyscale

As can be seen from FIGURE 6, the sipes (narrow grooves) divide each central block into four small blocks comprising a leading side small block, two intermediate small blocks and a trailing side small block.  Nonaka does not recite that the tire is a pneumatic tire.

	With respect to surface area (claims 1 and 2), it would have been obvious to one of ordinary skill in the art to provide the central blocks in Nonaka's tread pattern such that in each central block, the trailing side small block has a surface area greater than that of the leading side small block and each intermediate small block has a surface area greater than that of the trailing side block since FIGURE 6 illustrates the sipes (narrow grooves) dividing each central block into four small blocks wherein area (intermediate small block) > area (trailing small block) > area (leading small block).  
	As to claim 3, it would have been obvious to one of ordinary skill in the art to provide the sipes (narrow grooves) in Nonaka's tread pattern such that the sipes have a depth of 5 to 30% of the depth of the circumferential grooves since (1) Japan 021 teaches providing sipes in a block [FIGURES, 1, 3] such that the sipes have a width of 0.3 to 1 mm and depth of 2 mm to a normal design depth, i.e. on the order to about 8 mm [paragraph 7 of machine translation]; one of ordinary skill in the art readily appreciating that normal design depth is the depth of circumferential grooves and/or 
	As to claim 4, it have been obvious to one of ordinary skill in the art to provide sipes (narrow grooves) in each central block such that L1 = 20-50% L since Nonaka's illustrates the lateral sipe opening to the tire equator side circumferential groove in the vicinity of the middle of the block [FIGURE 6].
	As to claims 5 and 7, it would have been obvious to one of ordinary skill in the art to provide the sipes in each of Nonaka's central blocks such that the lateral sipe has a greater depth than the depth of the circumferential sipe since (1) Japan 812 teaches providing a lateral sipe 34C in a central block with a depth d1 which is greater than a depth d2 of a circumferential sipe 35C in the central block to improve braking performance on snow [paragraph 26 of machine translation], (2) Iga teaches providing narrow grooves with a depth of 1 to 15 mm and providing circumferential grooves with a depth of 7 to 25 mm and/or (3) Suzuki teaches providing narrow grooves with a depth of 1 to 15 mm and providing circumferential grooves with a depth of 7 to 25 mm and 
	As to claim 6, each of Nonaka's central blocks comprises a both end open lateral sipe and a both end open circumferential sipe.
	As to claim 10, see comment for claim 3.
	As to claim 11, see comment for claim 4.
	As to claim 12, see comment for claim 5.
	As to claim 13, see comment for claim 7.
	As to claim 16, see comment for claim 6.
	As to claim 17, see comment for claim 7.
10)	Claims 8-9, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (US D556,671) in view of at least one of Iga (US 2019/0092102), Suzuki (US 2019/0118581), Japan 021 (JP 08-040021) and Japan 812 (JP 2005-153812) as applied above and further in view of Guichon et al (US 2012/0267021) and optionally Cortes (US 2002/0092591).
	As to claims 8-9, 14-15 and 18-19, it would have been obvious to one of ordinary skill in the art to provide Nonaka's tread pattern such that the groove walls of the lateral grooves are inclined with respect to the radial direction (claims 8, 14, 18), the blocks have chamfers (claims 9, 15 and 19) since (1) Guichon et al teaches providing a tread pattern comprising blocks separated by lateral grooves such that the groove walls of the lateral grooves are inclined with respect to the radial direction and such that the blocks are chamfered [FIGURES 1-4] to improve snow performance and optionally (2) Cortes' teaching to incline groove walls of lateral grooves at an angle greater than 0 degrees 
Remarks
11)	The remaining references are of interest.
12)	No claim is allowed.
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 13, 2021